DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

	Claims 4, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over European pre-grant patent publication no. EP 1,314,699 (hereinafter called Yamaguchi) in view of Canadian patent no. CA 2501066 (hereinafter called Cocking).

Regarding claim 4, Yamaguchi discloses an apparatus for the production of electrolyzed acidic water (reads on disinfectant) and electrolyzed alkaline water (see paragraph 0003), comprising: (a) an electrolyte pump 24a having an input port in fluid communication with a brine storage tank 21 (reads on a source of electrolyte) and an output port (see Fig. 1 and paragraph 0011); (b) an electrolytic cell 11 having an input port in fluid communication with the output port of the electrolyte pump 24a such that the flow rate of electrolyte into the electrolytic cell 11 is determined by the flow rate of the electrolyte pump 24a, and having an oxidant output port, and accepting electrical energy from a source of electrical energy 31 (see Fig. 1 and paragraphs 0010-0013); and (c) a control system 30, configured to control the electrolyte pump 24a responsive to the amperage of electrical energy consumed by the electrolytic cell 11 such that the oxidant concentration of the oxidant exiting the electrolytic cell is maintained between predetermined upper and lower bounds (see Fig. 1 and paragraph 0013).

Yamaguchi does not disclose that the control system controls the electrolyte pump to increase the flow rate of the electrolyte pump when the amperage of electrical energy consumed by the electrolytic cell increases.

Cocking teaches that the relationship between the applied current and the flow rate is such that if both the current and the flow rate are increased, the AFC of the biocidal solution will remain roughly the same (see page 6, 3rd paragraph), thus teaching that increasing the flow rate of the electrolyte when the amperage of electrical energy consumed by the electrolytic cell increases would facilitate keeping the available free chlorine concentration of the biocidal solution between predetermined upper and lower bounds.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the control system of the apparatus taught by Yamaguchi by configuring the control system taught by Yamaguchi so as to increase the flow rate of the electrolyte pump when the amperage of electrical energy consumed by the electrolytic cell increases. The person with ordinary skill in the art would have been motivated to make this modification, because Cocking teaches that increasing the flow rate of the electrolyte when the amperage of electrical energy consumed by the electrolytic cell increases would facilitate keeping the available free chlorine concentration of the biocidal solution between predetermined upper and lower bounds.

Regarding claim 6, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the control system of the apparatus taught by Yamaguchi in view of Cocking by configuring the control system so as to decrease the flow rate of the electrolyte pump when the amperage of electrical energy consumed by the electrolytic cell decreases. The person with ordinary skill in the art would have been motivated to make this modification, because Cocking teaches that the relationship between the applied current and the flow rate is such that if both the current and the flow rate are increased, the AFC of the biocidal solution will remain roughly the same (see page 6, 3rd paragraph), thus teaching that decreasing the flow rate of the electrolyte when the amperage of electrical energy consumed by the electrolytic cell decreases would facilitate keeping the available free chlorine concentration of the biocidal solution between predetermined upper and lower bounds.

Regarding claim 16, Yamaguchi further discloses that the input port of the electrolytic cell is connected to the output port of the electrolyte pump without an intervening mixing cell (see Fig. 1).

Regarding claim 17, Yamaguchi further discloses that the voltage across the electrolytic cell is constant (see paragraph 0013).

Claims 2, 3, 7, 8, 10, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over European pre-grant patent publication no. EP 1,314,699 (hereinafter called Yamaguchi) in view of Canadian patent no. CA 2501066 (hereinafter called Cocking), and US pre-grant patent publication no. US 2011/0256243 (hereinafter called Kalken).

Regarding claims 2 and 3, Yamaguchi in view of Cocking does not explicitly teach that the electrolyte pump comprises a positive displacement pump, or a peristaltic pump.

Kalken further discloses that an electrolyte pump 3 is a positive displacement pump, for example, a peristaltic pump (see paragraph 0016).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Yamaguchi in view of Cocking  by using a positive displacement pump or a peristaltic pump as the electrolyte pump as taught by Kalken. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claims 7 and 8, Yamaguchi in view of Cocking does not explicitly teach that the control system comprises a programmed digital controller, or that the control system comprises an electronic circuit.

Kalken discloses that the control system comprises a microprocessor with software control (reads on programmed digital controller) (see paragraph 0013), and further discloses that the control system comprises electronic components (see paragraph 0018), thus teaching that the control system comprises an electronic circuit.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Yamaguchi in view of Cocking by having the control system comprise a programmed digital controller, or an electronic circuit as taught by Kalken. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claims 13, 10, and 15, Yamaguchi discloses an apparatus for the production of electrolyzed acidic water (reads on disinfectant) and electrolyzed alkaline water (see paragraph 0003), comprising: an electrolyte pump 24a having an input port in fluid communication with a brine storage tank 21 (reads on a source of electrolyte) and an output port (see Fig. 1 and paragraph 0011). Yamaguchi further discloses a brine storage tank 21 (reads on an electrolyte reservoir), in fluid communication with the input port of the electrolyte pump 24a (see Fig. 1 and paragraph 0012). Yamaguchi further discloses an electrolytic cell 11 having an input port in fluid communication with the output port of the electrolyte pump 24a such that the flow rate of electrolyte into the electrolytic cell 11 is determined by the flow rate of the electrolyte pump 24a, and having an oxidant output port, and accepting electrical energy from a source of electrical energy 31 (see Fig. 1 and paragraphs 0010-0013). Yamaguchi further discloses  a control system 30, configured to control the electrolyte pump 24a responsive to the amperage of electrical energy consumed by the electrolytic cell 11 such that the oxidant concentration of the oxidant exiting the electrolytic cell is maintained between predetermined upper and lower bounds (see Fig. 1 and paragraph 0013). Yamaguchi further discloses a detection signal from a current sensor 33a (see paragraph 0013), and also teaches that the voltage is constant (see paragraph 0013), thus teaching a power monitor that produces a signal representative of power consumed by the electrolytic cell 11.

Yamaguchi does not disclose that the control system controls the electrolyte pump to increase the flow rate of the electrolyte pump when the amperage of electrical energy consumed by the electrolytic cell increases.

Cocking teaches that the relationship between the applied current and the flow rate is such that if both the current and the flow rate are increased, the AFC of the biocidal solution will remain roughly the same (see page 6, 3rd paragraph), thus teaching that increasing the flow rate of the electrolyte when the amperage of electrical energy consumed by the electrolytic cell increases would facilitate keeping the available free chlorine concentration of the biocidal solution between predetermined upper and lower bounds.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the control system of the apparatus taught by Yamaguchi by configuring the control system taught by Yamaguchi so as to increase the flow rate of the electrolyte pump when the amperage of electrical energy consumed by the electrolytic cell increases. The person with ordinary skill in the art would have been motivated to make this modification, because Cocking teaches that increasing the flow rate of the electrolyte when the amperage of electrical energy consumed by the electrolytic cell increases would facilitate keeping the available free chlorine concentration of the biocidal solution between predetermined upper and lower bounds.

Yamaguchi in view of Cocking does not explicitly teach a disinfectant reservoir in fluid communication with the disinfectant output port.

Kalken discloses an apparatus for the production of disinfectant, comprising inter alia an anolyte storage container 18 (reads on a disinfectant reservoir), in fluid communication with the disinfectant output port (see Fig. 1 and paragraphs 0013 and 0015). 

 It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Yamaguchi in view of Cocking by adding a disinfectant reservoir in fluid communication with the disinfectant output port as taught by Kalken. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 11, Yamaguchi discloses that the electrolytic cell is in fluid communication with the output port of the electrolyte pump (see Fig. 1).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over European pre-grant patent publication no. EP 1,314,699 (hereinafter called Yamaguchi) in view of Canadian patent no. CA 2501066 (hereinafter called Cocking), and US pre-grant patent publication no. US 2011/0256243 (hereinafter called Kalken), as shown for claim 13 above, and further in view of US patent no. 6,126,810 (hereinafter called Fricker).

Yamaguchi in view of Cocking and Kalken does not explicitly teach that the electrolytic cell is in fluid communication with the electrolyte reservoir and the electrolyte pump such that fluid from the electrolyte reservoir passes through the electrolytic cell before reaching the input port of the electrolyte pump.  

 Fricker teaches an apparatus for the production of disinfectant (col 2 In 20-22), comprising: an electrolytic cell 10 in fluid communication with an electrolyte pump 40 and an electrolyte reservoir 34 such that fluid from the electrolyte reservoir 34 passes through the electrolytic cell 10 before reaching the input port of the electrolyte pump 40 (see Fig. and col 4 In 59). Fricker further teaches that the arrangement shown in the Fig. enables recirculating a depleted antimicrobial solution through the electrolytic cell and thus regaining the concentration of active sterilant species (see column 3, lines 16-18).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Yamaguchi in view of Cocking and Kalken by having the electrolytic cell be in fluid communication with the electrolyte reservoir and the electrolyte pump such that fluid from the electrolyte reservoir passes through the electrolytic cell before reaching the input port of the electrolyte pump as taught by Fricker. The person with ordinary skill in the art would have been motivated to make this modification, because Fricker teaches that such an arrangement as shown in the Fig. enables recirculating a depleted antimicrobial solution through the electrolytic cell and thus regaining the concentration of active sterilant species (see column 3, lines 16-18).

Response to Arguments

Many of Applicant’s arguments with respect to the rejection of claims under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795